Exhibit 10.8

ALLONGE TO SENIOR SECURED CONVERTIBLE NOTE

This Allonge (the “Allonge”), dated as of October 10, 2012, attached to and
forming a part of the Senior Secured Convertible Note, dated March 22, 2012
(collectively, the “Note”), made by EARTH911, INC., a Delaware corporation (the
“Company”), payable to the order of STOCKBRIDGE ENTERPRISES, L.P., a Nevada
limited partnership (the “Holder”), in the principal amount of $1,000,000 is
entered into by the Company and Holder as of the date above.

WHEREAS, the Company is in compliance with the Note and the related documents,
also dated March 22, 2012, including the Securities Purchase Agreement, Patent
Security Agreement, Warrants, Security Agreement and Guaranty (collectively the
“Transaction Documents”); and

WHEREAS, the Company and the Holder desire to amend the Note in accordance with
the terms set forth in this Allonge.

NOW THEREFORE, in consideration of the mutual covenants and for other good and
valuable consideration, the parties agree as follows:

1. The Original Principal Amount of the Note is restated as $3,000,000.

2. Paragraphs (a) and (b) of Section 1, “General Terms,” of the Note are hereby
amended and restated in their entirety as follows:

1. GENERAL TERMS.

(a) Payment of Principal. On the Maturity Date, the Company shall pay to Holder
an amount in cash representing all outstanding Principal, accrued and unpaid
Interest. The “Maturity Date” shall be October 1, 2014, as may be extended at
the option of the Holder (i) in the event that, and for so long as, an Event of
Default (as defined below) shall have occurred and be continuing on the Maturity
Date (as may be extended pursuant to this Section 1) or any event shall have
occurred and be continuing on the Maturity Date (as may be extended pursuant to
this Section 1) that with the passage of time and the failure to cure would
result in an Event of Default.

(b) Interest. Interest shall accrue on the outstanding principal balance hereof
at an annual rate equal to nine percent (9.0%) (“Interest Rate”). Interest shall
be calculated on the basis of a 360-day year, or a 30-day calendar month
regardless of the number of actual days in each month, to the extent permitted
by applicable law. Interest hereunder shall be paid in cash in arrears on each
Interest Payment Date (as defined herein) and on the Maturity Date (or sooner as
provided herein) to the Holder or its assignee in whose name this Note is
registered on the records of the Company regarding registration and transfers of
Notes.



--------------------------------------------------------------------------------

3. Paragraph (a)(ii) of Section 4, “CONVERSION OF NOTE,” is hereby amended and
restated in its entirety as follows:

(ii) “Conversion Price” means, as of any Conversion Date (as defined below)
before the occurrence of any Triggering Event, if prior to the Maturity Date,
$0.50, or if after the Maturity Date, $0.25, subject to adjustment as provided
herein (the “Fixed Conversion Price”), and as of any Conversion Date following
the occurrence of any Triggering Event, the lower of (a) the Fixed Conversion
Price or (b) the average Closing Bid Price during the ten (10) Trading Days
immediately preceding the Conversion Date (the “Market Conversion Price”).

4. Paragraph 3.17 of Section 3, “Covenants,” of the Securities Purchase
Agreement is hereby amended and restated in its entirety as follows:

3.17 Drawing Period. Subject to the satisfaction (or waiver) of the terms and
conditions of this Agreement, the Buyer agrees to provide funding of the
proceeds under the Note for the period ending eighteen (18) months from the date
of the Agreement.

5. Paragraph (b) of Section 1, “Definitions,” of Warrant No.: EARTH911, INC.-1-1
is hereby amended and restated in its entirety as follows:

“Warrant Exercise Price” shall be, as of any exercise date before the occurrence
of any Triggering Event, $0.50 (the “Fixed Exercise Price”), and, as of any
exercise date following the occurrence of any Triggering Event, the lower of
(a) the Fixed Exercise Price or (b) the average Closing Bid Price during the ten
(10) Trading Days immediately preceding the exercise date, or as subsequently
adjusted as provided in Section 8 hereof.

6. The Contingent Warrants are hereby amended as follows with Warrant No.:
EARTH911, INC.-1-2 exercisable at the conclusion of thirty (30) months after the
issuance date of the warrant, but only in the event that all outstanding
principal and accrued interest on the Note is not paid in full at such date, as
provided for therein (the “30-Month Warrant”), Warrant No.: EARTH911, INC.-1-3
exercisable at the conclusion of thirty three (33) months after the issuance
date of the warrant, but only in the event that all outstanding principal and
accrued interest on the Note is not paid in full at such date, as provided for
therein (the “33-Month Warrant”), and Warrant No.: EARTH911, INC.-1-4
exercisable at the conclusion of thirty six (36) months after the issuance date
of the warrant, but only in the event that all outstanding principal and accrued
interest on the Note is not paid in full at such date, as provided for therein
(the “36-Month Warrant”).

7. In all other respects, the Note is confirmed, ratified, and approved and, as
amended by this Allonge, shall continue in full force and effect.

8. This Allonge will be effective upon the Company’s issuance to the Holder of
(i) an additional warrant (not subject to the YCNG merger exchange ratio
adjustment) exercisable, at any time or times on or after the date of this
Allonge, to purchase 4,000,000 shares of Common Stock of the Company in the form
as set forth in Warrant No.: EARTH911, INC.-1-1, and (ii) 100,000 shares of
Common Stock of the Company.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Holder have caused this Allonge to be
executed and delivered by their respective duly authorized officers as of the
date and year first above written.

 

EARTH911, INC. By:  

/s/ Barry Monheit

  Barry Monheit Its:   Chief Executive Officer Accepted and agreed to:
STOCKBRIDGE ENTERPRISES, L.P. By:  

/s/ Daniel Gross

  Daniel Gross Its:   Manager of the General Partner

 

-3-



--------------------------------------------------------------------------------

EXECUTION COPY

WARRANT

THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL IN A FORM REASONABLY
SATISFACTORY TO THE ISSUER THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.

EARTH911, INC.

Warrant To Purchase Common Stock

 

Warrant No.: EARTH911, INC.-1-5    Number of Shares:    4,000,000      Warrant
Exercise Price:    $0.50      Expiration Date:    October 10, 2017

Date of Issuance: October 10, 2012

EARTH911, INC., a Delaware corporation (the “Company”), hereby certifies that,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, STOCKBRIDGE ENTERPRISES, L.P., a Nevada limited
partnership, the registered holder (the “Holder”) hereof or its permitted
assigns, is entitled, subject to the terms set forth below, to purchase from the
Company upon surrender of this Warrant, at any time or times on or after the
date hereof, but not after 11:59 P.M. Eastern Time on the Expiration Date (as
defined herein) 4,000,000 fully paid and nonassessable shares of Common Stock
(as defined herein) of the Company (the “Warrant Shares”) at the exercise price
per share provided in Section 1(b) below or as subsequently adjusted, provided
however, the Warrant Shares are not subject to the YouChange Holdings Corp.
merger exchange ratio adjustment. This Warrant is issued pursuant to the
Securities Purchase Agreement, dated March 22, 2012, by and between the Company
and the Holder (the “Agreement”) and the Allonge (the “Allonge”), dated as of
October 10, 2012, attached to and forming a part of the Senior Secured
Convertible Note, dated March 22, 2012 (collectively, the “Note”), made by the
Company payable to the Holder.

1. Definitions.

(a) This Warrant is issued pursuant to the Securities Purchase Agreement
(“Securities Purchase Agreement”), dated March 22, 2012, between the Company and
the Holder and the Allonge, dated as of October 10, 2012, attached to and
forming a part of the Note, dated March 22, 2012, made by the Company payable to
the Holder or issued in exchange or substitution thereafter or replacement
thereof. Each Capitalized term used, and not otherwise defined herein, shall
have the meaning ascribed thereto in the Securities Purchase Agreement.

 

Form of Additional Warrant

Page 1 of 16



--------------------------------------------------------------------------------

(b) The following words and terms as used in this Warrant shall have the
following meanings:

“Approved Stock Plan” means a stock option plan that has been approved by the
Board of Directors of the Company.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of Phoenix, Arizona are authorized or required by
law to remain closed.

“Closing Bid Price” means the closing bid price of Common Stock as quoted on the
Principal Market (as reported by Bloomberg Financial Markets (“Bloomberg”)
through its “Volume at Price” function).

“Common Stock” means (i) the Company’s common stock, par value $0.0001 per
share, and (ii) any capital stock into which such Common Stock shall have been
changed or any capital stock resulting from a reclassification of such Common
Stock.

“Notes” means the Senior Secured Convertible Notes issued pursuant to the
Securities Purchase Agreement.

“Excluded Securities” means, (a) shares issued or deemed to have been issued by
the Company pursuant to an Approved Stock Plan, (b) shares of Common Stock
issued or deemed to be issued by the Company upon the conversion, exchange or
exercise of any right, option, obligation or security outstanding on the date
prior to the date of the Securities Purchase Agreement, provided that the terms
of such right, option, obligation or security are not amended or otherwise
modified on or after the date of the Securities Purchase Agreement, and provided
that the conversion price, exchange price, exercise price or other purchase
price is not reduced, adjusted or otherwise modified and the number of shares of
Common Stock issued or issuable is not increased (whether by operation of, or in
accordance with, the relevant governing documents or otherwise) on or after the
date of the Securities Purchase Agreement, and (c) the shares of Common Stock
issued or deemed to be issued by the Company upon conversion of the Convertible
Notes or exercise of the Warrants.

“Expiration Date” means October 10, 2017.

“Issuance Date” means the date hereof.

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock and which are not Excluded Securities.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

“Primary Market” means on any of (a) the American Stock Exchange, (b) New York
Stock Exchange, (c) the Nasdaq Global Select Market, (d) the Nasdaq Global
Market, (e) the Nasdaq Capital Market, or (e) the Over-the-Counter Bulletin
Board (“OTCBB”)

“Securities Act” means the Securities Act of 1933, as amended.

“Warrant” means this Warrant and all Warrants issued in exchange, transfer or
replacement thereof.

 

Form of Additional Warrant

Page 2 of 16



--------------------------------------------------------------------------------

“Warrant Exercise Price” shall be, as of any exercise date before the occurrence
of any Triggering Event, $0.50 (the “Fixed Exercise Price”), and, as of any
exercise date following the occurrence of any Triggering Event, the lower of
(a) the Fixed Exercise Price or (b) the average Closing Bid Price during the ten
(10) Trading Days immediately preceding the exercise date, or as subsequently
adjusted as provided in Section 8 hereof.

Other Definitional Provisions.

Except as otherwise specified herein, all references herein (i) to the Company
shall be deemed to include the Company’s successors and (ii) to any applicable
law defined or referred to herein shall be deemed references to such applicable
law as the same may have been or may be amended or supplemented from time to
time.

When used in this Warrant, the words “herein,” “hereof,” and “hereunder” and
words of similar import, shall refer to this Warrant as a whole and not to any
provision of this Warrant, and the words “Section,” “Schedule,” and “Exhibit”
shall refer to Sections of, and Schedules and Exhibits to, this Warrant unless
otherwise specified.

Whenever the context so requires, the neuter gender includes the masculine or
feminine, and the singular number includes the plural, and vice versa.

2. Exercise of Warrant.

(a) Subject to the terms and conditions hereof, this Warrant may be exercised by
the Holder hereof then registered on the books of the Company, in whole or in
part, at any time on any Business Day on or after the opening of business on
such Business Day, commencing with the first day after the date hereof, and
prior to 11:59 P.M. Eastern Time on the Expiration Date (i) by delivery of a
written notice, in the form of the subscription notice attached as Exhibit A
hereto (the “Exercise Notice”), of such Holder’s election to exercise this
Warrant, which notice shall specify the number of Warrant Shares to be
purchased, payment to the Company of an amount equal to the Warrant Exercise
Price(s) applicable to the Warrant Shares being purchased, multiplied by the
number of Warrant Shares (at the applicable Warrant Exercise Price) as to which
this Warrant is being exercised (plus any applicable issue or transfer taxes)
(the “Aggregate Exercise Price”) in cash or wire transfer of immediately
available funds and the surrender of this Warrant (or an indemnification
undertaking with respect to this Warrant in the case of its loss, theft or
destruction) to a common carrier for overnight delivery to the Company as soon
as practicable following such date (“Cash Basis”) or (ii) if at the time of
exercise, the Warrant Shares are not subject to an effective registration
statement by delivering an Exercise Notice and in lieu of making payment of the
Aggregate Exercise Price in cash or wire transfer, elect instead to receive upon
such exercise the “Net Number” of shares of Common Stock determined according to
the following formula (the “Cashless Exercise”):

Net Number = (A x B) – (A x C)

                               B

For purposes of the foregoing formula:

A = the total number of Warrant Shares with respect to which this Warrant is
then being exercised.

B = the Closing Bid Price of the Common Stock on the date of exercise of the
Warrant.

C = the Warrant Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.

 

Form of Additional Warrant

Page 3 of 16



--------------------------------------------------------------------------------

(b) In the event of any exercise of the rights represented by this Warrant in
compliance with this Section 2, the Company shall on or before the fifth (5th)
Business Day following the date of receipt of the Exercise Notice, the Aggregate
Exercise Price and this Warrant (or an indemnification undertaking with respect
to this Warrant in the case of its loss, theft or destruction) and the receipt
of the representations of the Holder specified in Section 6 hereof, if requested
by the Company (the “Exercise Delivery Documents”), and if the Common Stock is
The Depository Trust Company (“DTC”) eligible, credit such aggregate number of
shares of Common Stock to which the Holder shall be entitled to the Holder’s or
its designee’s balance account with DTC; provided, however, if the Holder who
submitted the Exercise Notice requested physical delivery of any or all of the
Warrant Shares, or, if the Common Stock is not DTC eligible then the Company
shall, on or before the fifth (5th) Business Day following receipt of the
Exercise Delivery Documents, issue and surrender to a common carrier for
overnight delivery to the address specified in the Exercise Notice, a
certificate, registered in the name of the Holder, for the number of shares of
Common Stock to which the Holder shall be entitled pursuant to such request.
Upon delivery of the Exercise Notice and Aggregate Exercise Price referred to in
clause (i) or (ii) above the Holder of this Warrant shall be deemed for all
corporate purposes to have become the Holder of record of the Warrant Shares
with respect to which this Warrant has been exercised. In the case of a dispute
as to the determination of the Warrant Exercise Price, the Closing Bid Price or
the arithmetic calculation of the Warrant Shares, the Company shall promptly
issue to the Holder the number of Warrant Shares that is not disputed and shall
submit the disputed determinations or arithmetic calculations to the Holder via
facsimile within one (1) Business Day of receipt of the Holder’s Exercise
Notice.

(c) If the Holder and the Company are unable to agree upon the determination of
the Warrant Exercise Price or arithmetic calculation of the Warrant Shares
within one (1) day of such disputed determination or arithmetic calculation
being submitted to the holder, then the Company shall immediately submit via
facsimile (i) the disputed determination of the Warrant Exercise Price or the
Closing Bid Price to an independent, reputable investment banking firm or
(ii) the disputed arithmetic calculation of the Warrant Shares to its
independent, outside accountant. The Company shall cause the investment banking
firm or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
forty-eight (48) hours from the time it receives the disputed determinations or
calculations. Such investment banking firm’s or accountant’s determination or
calculation, as the case may be, shall be deemed conclusive absent manifest
error.

(d) Unless the rights represented by this Warrant shall have expired or shall
have been fully exercised, the Company shall, as soon as practicable and in no
event later than five (5) Business Days after any partial exercise and at its
own expense, issue a new Warrant identical in all respects to this Warrant
exercised except it shall represent rights to purchase the number of Warrant
Shares purchasable immediately prior to such exercise under this Warrant
exercised, less the number of Warrant Shares with respect to which such Warrant
is exercised.

(e) No fractional Warrant Shares are to be issued upon any pro rata exercise of
this Warrant, but rather the number of Warrant Shares issued upon such exercise
of this Warrant shall be rounded up or down to the nearest whole number.

 

Form of Additional Warrant

Page 4 of 16



--------------------------------------------------------------------------------

(f) If the Company or its Transfer Agent shall fail for any reason or for no
reason to issue to the Holder within ten (10) days of receipt of the Exercise
Delivery Documents, a certificate for the number of Warrant Shares to which the
Holder is entitled or to credit the holder’s balance account with DTC for such
number of Warrant Shares to which the Holder is entitled upon the holder’s
exercise of this Warrant, the Company shall, in addition to any other remedies
under this Warrant or otherwise available to such holder, pay as additional
damages in cash to such Holder on each day the issuance of such certificate for
Warrant Shares is not timely effected an amount equal to 0.025% of the product
of (a) the sum of the number of Warrant Shares not issued to the Holder on a
timely basis and to which the Holder is entitled, and (b) the Closing Bid Price
of the Common Stock for the trading day immediately preceding the last possible
date which the Company could have issued such Common Stock to the Holder without
violating this Section 2.

(g) If within ten (10) days after the Company’s receipt of the Exercise Delivery
Documents, the Company fails to deliver a new Warrant to the Holder for the
number of Warrant Shares to which such Holder is entitled pursuant to Section 2
hereof, then, in addition to any other available remedies under this Warrant, or
otherwise available to such holder, the Company shall pay as additional damages
in cash to such Holder on each day after such tenth (10th) day that such
delivery of such new Warrant is not timely effected in an amount equal to 0.25%
of the product of (A) the number of Warrant Shares represented by the portion of
this Warrant which is not being exercised and (B) the Closing Bid Price of the
Common Stock for the trading day immediately preceding the last possible date
which the Company could have issued such Warrant to the Holder without violating
this Section 2.

3. Covenants as to Common Stock. The Company hereby covenants and agrees as
follows:

(a) This Warrant is, and any Warrants issued in substitution for or replacement
of this Warrant will upon issuance be, duly authorized and validly issued.

(b) All Warrant Shares which may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued, fully paid
and nonassessable and free from all taxes, liens and charges with respect to the
issue thereof.

(c) During the period within which the rights represented by this Warrant may be
exercised, the Company will at all times have authorized and reserved at least
one hundred percent (100%) of the number of shares of Common Stock needed to
provide for the exercise of the rights then represented by this Warrant and the
par value of said shares will at all times be less than or equal to the
applicable Warrant Exercise Price. If at any time the Company does not have a
sufficient number of shares of Common Stock authorized and available then, the
Company shall call and hold a special meeting of the stockholders, within thirty
(30) days of that time to increase the number of authorized shares of Common
Stock.

(d) If at any time after the date hereof the Company shall file a registration
statement, the Company shall include the Warrant Shares issuable to the Holder,
pursuant to the terms of this Warrant and shall maintain, so long as any other
shares of Common Stock shall be so listed, such listing of all Warrant Shares
from time to time issuable upon the exercise of this Warrant; and the Company
shall so list on each national securities exchange or automated quotation
system, as the case may be, and shall maintain such listing of, any other shares
of capital stock of the Company issuable upon the exercise of this Warrant if
and so long as any shares of the same class shall be listed on such national
securities exchange or automated quotation system. Notwithstanding the
foregoing, if Holder can rely on Rule 144 to sell the Warrant Shares Holder is
issued as a result of any Cashless Exercise hereunder without complying with the
manner of sale provisions of Rule 144, the Company shall have no obligation to
register such Warrant Shares.

 

Form of Additional Warrant

Page 5 of 16



--------------------------------------------------------------------------------

(e) The Company will not, by amendment of its Articles of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may reasonably be requested by the Holder of this
Warrant in order to protect the exercise privilege of the Holder of this Warrant
against dilution or other impairment, consistent with the tenor and purpose of
this Warrant. The Company will not increase the par value of any shares of
Common Stock receivable upon the exercise of this Warrant above the Warrant
Exercise Price then in effect, and (ii) will take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of Common Stock upon the exercise of this
Warrant.

(f) This Warrant will be binding upon any entity succeeding to the Company by
merger, consolidation or acquisition of all or substantially all of the
Company’s assets.

4. Taxes. The Company shall pay any and all taxes, except any applicable
withholding, which may be payable with respect to the issuance and delivery of
Warrant Shares upon exercise of this Warrant.

5. Warrant Holder Not Deemed a Stockholder. Except as otherwise specifically
provided herein, no holder, as such, of this Warrant shall be entitled to vote
or receive dividends or be deemed the Holder of shares of capital stock of the
Company for any purpose, nor shall anything contained in this Warrant be
construed to confer upon the Holder hereof, as such, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive dividends or
subscription rights, or otherwise, prior to the issuance to the Holder of this
Warrant of the Warrant Shares which he or she is then entitled to receive upon
the due exercise of this Warrant. In addition, nothing contained in this Warrant
shall be construed as imposing any liabilities on such Holder to purchase any
securities (upon exercise of this Warrant or otherwise) or as a stockholder of
the Company, whether such liabilities are asserted by the Company or by
creditors of the Company. Notwithstanding this Section 5, the Company will
provide the Holder of this Warrant with copies of the same notices and other
information given to the stockholders of the Company generally,
contemporaneously with the giving thereof to the stockholders.

6. Representations of Holder. The Holder of this Warrant, by the acceptance
hereof, represents that it is acquiring this Warrant and the Warrant Shares for
its own account for investment only and not with a view towards, or for resale
in connection with, the public sale or distribution of this Warrant or the
Warrant Shares, except pursuant to sales registered or exempted under the
Securities Act; provided, however, that by making the representations herein,
the Holder does not agree to hold this Warrant or any of the Warrant Shares for
any minimum or other specific term and reserves the right to dispose of this
Warrant and the Warrant Shares at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act. The Holder of
this Warrant further represents, by acceptance hereof, that, as of this date,
such Holder is an “accredited investor” as such term is defined in
Rule 501(a)(1) of Regulation D promulgated by the Securities and Exchange
Commission under the Securities Act (an “Accredited Investor”). Upon exercise of
this Warrant the Holder shall, if requested by the Company, confirm in writing,
in a form satisfactory to the Company, that the Warrant Shares so purchased are
being acquired solely for the holder’s own account and not as a nominee for any
other party, for investment, and not with a view toward distribution or resale
and that such Holder is an Accredited Investor. If such Holder cannot make such
representations because they would be factually incorrect, it shall be a
condition to such holder’s exercise of this Warrant that the Company receive
such other representations as the Company considers reasonably necessary to
assure the Company that the issuance of its securities upon exercise of this
Warrant shall not violate any United States or state securities laws.

 

Form of Additional Warrant

Page 6 of 16



--------------------------------------------------------------------------------

7. Ownership and Transfer. The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the Holder hereof), a register for this Warrant, in which the Company
shall record the name and address of the person in whose name this Warrant has
been issued, as well as the name and address of each transferee. The Company may
treat the person in whose name any Warrant is registered on the register as the
owner and Holder thereof for all purposes, notwithstanding any notice to the
contrary, but in all events recognizing any transfers made in accordance with
the terms of this Warrant.

8. Adjustment of Warrant Exercise Price and Number of Shares. The Warrant
Exercise Price and the number of shares of Common Stock issuable upon exercise
of this Warrant shall be adjusted from time to time as follows:

(a) Adjustment of Warrant Exercise Price and Number of Shares upon Issuance of
Common Stock. If and whenever on or after the Issuance Date of this Warrant, the
Company issues or sells, or is deemed to have issued or sold, any shares of
Common Stock (other than Excluded Securities) for a consideration per share less
than a price (the “Applicable Price”) equal to the Warrant Exercise Price in
effect immediately prior to such issuance or sale (the foregoing a “Dilutive
Issuance”), then immediately after such Dilutive Issuance the Warrant Exercise
Price then in effect shall be reduced to an amount equal to the product of
(X) the Warrant Exercise Price in effect immediately prior to such Dilutive
Issuance and (Y) the quotient determined by dividing (1) the sum of (i) the
product derived by multiplying the Warrant Exercise Price in effect immediately
prior to such Dilutive Issuance and the number of shares of Common Stock deemed
outstanding immediately prior to such Dilutive Issuance plus (ii) the
consideration, if any, received by the Company upon such Dilutive Issuance, by
(2) the product derived by multiplying (i) the Warrant Exercise Price in effect
immediately prior to such Dilutive issuance by (ii) the number of shares of
Common Stock deemed outstanding immediately after such Dilutive Issuance.

(b) Effect on Warrant Exercise Price of Certain Events. For purposes of
determining the adjusted Warrant Exercise Price under Section 8(a) above, the
following shall be applicable:

(i) Issuance of Options. If after the date hereof, the Company in any manner
grants any Options and the lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion or
exchange of any convertible securities issuable upon exercise of any such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share. For
purposes of this Section 8(b)(i), the lowest price per share for which one share
of Common Stock is issuable upon exercise of such Options or upon conversion or
exchange of such Convertible Securities shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the granting or sale of the
Option, upon exercise of the Option or upon conversion or exchange of any
convertible security issuable upon exercise of such Option. No further
adjustment of the Warrant Exercise Price shall be made upon the actual issuance
of such Common Stock or of such convertible securities upon the exercise of such
Options or upon the actual issuance of such Common Stock upon conversion or
exchange of such convertible securities.

 

Form of Additional Warrant

Page 7 of 16



--------------------------------------------------------------------------------

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any convertible securities which are not Excluded Securities and the
lowest price per share for which one share of Common Stock is issuable upon the
conversion or exchange thereof is less than the Applicable Price, then such
share of Common Stock shall be deemed to be outstanding and to have been issued
and sold by the Company at the time of the issuance or sale of such convertible
securities for such price per share. For the purposes of this Section 8(b)(ii),
the lowest price per share for which one share of Common Stock is issuable upon
such conversion or exchange shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to one
share of Common Stock upon the issuance or sale of the convertible security and
upon conversion or exchange of such convertible security. No further adjustment
of the Warrant Exercise Price shall be made upon the actual issuance of such
Common Stock upon conversion or exchange of such convertible securities, and if
any such issue or sale of such convertible securities is made upon exercise of
any Options for which adjustment of the Warrant Exercise Price had been or are
to be made pursuant to other provisions of this Section 8(b), no further
adjustment of the Warrant Exercise Price shall be made by reason of such issue
or sale.

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion or exchange of any convertible securities, or the rate at
which any convertible securities are convertible into or exchangeable for Common
Stock changes at any time, the Warrant Exercise Price in effect at the time of
such change shall be adjusted to the Warrant Exercise Price which would have
been in effect at such time had such Options or convertible securities provided
for such changed purchase price, additional consideration or changed conversion
rate, as the case may be, at the time initially granted, issued or sold and the
number of Warrant Shares issuable upon exercise of this Warrant shall be
correspondingly readjusted. For purposes of this Section 8(b)(iii), if the terms
of any Option or convertible security that was outstanding as of the Issuance
Date of this Warrant are changed in the manner described in the immediately
preceding sentence, then such Option or convertible security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change. No adjustment pursuant
to this Section 8(b) shall be made if such adjustment would result in an
increase of the Warrant Exercise Price then in effect.

(iv) Calculation of Consideration Received. If any Common Stock, Options or
convertible securities which are not Excluded Securities are issued or sold or
deemed to have been issued or sold for cash, the consideration received
therefore will be deemed to be the net amount received by the Company therefore.
If any Common Stock, Options or convertible securities which are not Excluded
Securities are issued or sold for a consideration other than cash, the amount of
such consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of marketable
securities, in which case the amount of consideration received by the Company
will be the market price of such securities on the date of receipt of such
securities. If any Common Stock, Options or convertible securities which are not
Excluded Securities are issued to the owners of the non-surviving entity in
connection with any merger in which the Company is the surviving entity, the
amount of consideration therefore will be deemed to be the fair value of such
portion of the net assets and business of the non-surviving entity as is
attributable to such Common Stock, Options or convertible securities, as the
case may be. The fair value of any consideration other than cash or securities
will be determined jointly by the Company and the holders of the Warrants
representing at least two-thirds of the Warrant Shares issuable upon exercise of
the Warrants then outstanding. If such parties are unable to reach agreement
within ten (10) days after the occurrence of an event requiring valuation (the
“Valuation Event”), the fair value of such consideration will be determined
within five (5) Business Days after the tenth (10th) day following the Valuation
Event by an independent, reputable appraiser jointly selected by the Company and
the holders of Warrants representing at least two-thirds of the Warrant Shares
issuable upon exercise of the Warrants then outstanding. The determination of
such appraiser shall be final and binding upon all parties and the fees and
expenses of such appraiser shall be borne jointly by the Company and the holders
of Warrants.

 

Form of Additional Warrant

Page 8 of 16



--------------------------------------------------------------------------------

(v) Integrated Transactions. In case any Option is issued in connection with the
issue or sale of other securities of the Company, together comprising one
integrated transaction in which no specific consideration is allocated to such
Options by the parties thereto, the Options will be deemed to have been issued
for a consideration of $.01.

(vi) Treasury Shares. The number of shares of Common Stock outstanding at any
given time does not include shares owned or held by or for the account of the
Company, and the disposition of any shares so owned or held will be considered
an issue or sale of Common Stock.

(vii) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (1) to receive a dividend or other
distribution payable in Common Stock, Options or in convertible securities or
(2) to subscribe for or purchase Common Stock, Options or convertible
securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

(c) Adjustment of Warrant Exercise Price upon Subdivision or Combination of
Common Stock. If the Company at any time after the date of issuance of this
Warrant subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, any Warrant Exercise Price in effect immediately prior
to such subdivision will be proportionately reduced and the number of shares of
Common Stock obtainable upon exercise of this Warrant will be proportionately
increased. If the Company at any time after the date of issuance of this Warrant
combines (by combination, reverse stock split or otherwise) one or more classes
of its outstanding shares of Common Stock into a smaller number of shares, any
Warrant Exercise Price in effect immediately prior to such combination will be
proportionately increased and the number of Warrant Shares issuable upon
exercise of this Warrant will be proportionately decreased. Any adjustment under
this Section 8(c) shall become effective at the close of business on the date
the subdivision or combination becomes effective.

(d) Distribution of Assets. If the Company shall declare or make any dividend or
other distribution of its assets (or rights to acquire its assets) to holders of
Common Stock, by way of return of capital or otherwise (including, without
limitation, any distribution of cash, stock or other securities, property or
options by way of a dividend, spin off, reclassification, corporate
rearrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case:

(i) any Warrant Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of Common
Stock entitled to receive the Distribution shall be reduced, effective as of the
close of business on such record date, to a price determined by multiplying such
Warrant Exercise Price by a fraction of which (A) the numerator shall be the
Closing Sale Price of the Common Stock on the trading day immediately preceding
such record date minus the value of the Distribution (as determined in good
faith by the Company’s Board of Directors) applicable to one share of Common
Stock, and (B) the denominator shall be the Closing Sale Price of the Common
Stock on the trading day immediately preceding such record date; and

(ii) either (A) the number of Warrant Shares obtainable upon exercise of this
Warrant shall be increased to a number of shares equal to the number of shares
of Common Stock obtainable immediately prior to the close of business on the
record date fixed for the determination of holders of Common Stock entitled to
receive the Distribution multiplied by the reciprocal of the fraction set forth
in the immediately preceding clause (i), or (B) in the event that the
Distribution is of common stock of a company whose common stock is traded on a
national securities exchange or a national automated quotation system, then the
Holder of this Warrant shall receive an additional warrant to purchase Common
Stock, the terms of which shall be identical to those of this Warrant, except
that such warrant shall be exercisable into the amount of the assets that would
have been payable to the Holder of this Warrant pursuant to the Distribution had
the Holder exercised this Warrant immediately prior to such record date and with
an exercise price equal to the amount by which the exercise price of this
Warrant was decreased with respect to the Distribution pursuant to the terms of
the immediately preceding clause (i).

 

Form of Additional Warrant

Page 9 of 16



--------------------------------------------------------------------------------

(e) Certain Events. If any event occurs of the type contemplated by the
provisions of this Section 8 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Warrant Exercise
Price and the number of shares of Common Stock obtainable upon exercise of this
Warrant so as to protect the rights of the holders of the Warrants; provided,
except as set forth in section 8(c),that no such adjustment pursuant to this
Section 8(e) will increase the Warrant Exercise Price or decrease the number of
shares of Common Stock obtainable as otherwise determined pursuant to this
Section 8.

(f) Voluntary Adjustments By Company. The Company may at any time during the
term of this Warrant reduce the then current Exercise Price to any amount and
for any period of time deemed appropriate by the Board of Directors of the
Company.

(g) Adjustment Upon Fundamental Transaction. If, at any time while this Warrant
is outstanding, (A) the Company effects any statutory reorganization, merger or
consolidation of the Company with or into another Person where the Company
either is or is not the surviving entity, (B) the Company effects any sale of
all or substantially all of its assets in one or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Company or
another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (D) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a “Fundamental Transaction”), then upon any subsequent exercises of this
Warrant, the Holder shall have the right, at its election, to receive, for each
Warrant Share that would have been issuable upon such exercise absent such
Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the Holder of one share of Common Stock (the “Alternate
Consideration”). For purposes of any such exercise, the determination of the
Warrant Exercise Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Warrant Exercise Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration. If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of this Warrant
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall assume the obligations under this Warrant.

(h) Adjustment Upon Fundamental Transaction. In the event that the Holder
requires the Company to redeem the Notes pursuant to a Fundamental Change (as
set forth in Section 5(g) of the Notes) than the Warrant Exercise Price shall be
adjusted (if applicable) in accordance with the terms of Section 5(g) of the
Notes.

 

Form of Additional Warrant

Page 10 of 16



--------------------------------------------------------------------------------

9. Purchase Rights; Reorganization, Reclassification, Consolidation, Merger or
Sale.

(a) In addition to any adjustments pursuant to Section 8 above, if at any time
the Company grants, issues or sells any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property pro rata to the
record holders of any class of Common Stock (the “Purchase Rights”), then the
Holder of this Warrant will be entitled to acquire, upon the terms applicable to
such Purchase Rights, the aggregate Purchase Rights which such Holder could have
acquired if such Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Warrant immediately before the date on which a
record is taken for the grant, issuance or sale of such Purchase Rights, or, if
no such record is taken, the date as of which the record holders of Common Stock
are to be determined for the grant, issue or sale of such Purchase Rights.

(b) Any recapitalization, reorganization, reclassification, consolidation,
merger, sale of all or substantially all of the Company’s assets to another
Person or other transaction in each case which is effected in such a way that
holders of Common Stock are entitled to receive (either directly or upon
subsequent liquidation) stock, securities or assets with respect to or in
exchange for Common Stock is referred to herein as an “Organic Change.” Prior to
the consummation of any (i) sale of all or substantially all of the Company’s
assets to an acquiring Person or (ii) other Organic Change following which the
Company is not a surviving entity, the Company will secure from the Person
purchasing such assets or the successor resulting from such Organic Change (in
each case, the “Acquiring Entity”) a written agreement (in form and substance
satisfactory to the holders of Warrants representing at least two-thirds of the
Warrant Shares issuable upon exercise of the Warrants then outstanding) to
deliver to each Holder of Warrants in exchange for such Warrants, a security of
the Acquiring Entity evidenced by a written instrument substantially similar in
form and substance to this Warrant and satisfactory to the holders of the
Warrants (including an adjusted warrant exercise price equal to the value for
the Common Stock reflected by the terms of such consolidation, merger or sale,
and exercisable for a corresponding number of shares of Common Stock acquirable
and receivable upon exercise of the Warrants without regard to any limitations
on exercise, if the value so reflected is less than any Applicable Warrant
Exercise Price immediately prior to such consolidation, merger or sale). Prior
to the consummation of any other Organic Change, the Company shall make
appropriate provision (in form and substance satisfactory to the holders of
Warrants representing a majority of the Warrant Shares issuable upon exercise of
the Warrants then outstanding) to insure that each of the holders of the
Warrants will thereafter have the right to acquire and receive in lieu of or in
addition to (as the case may be) the Warrant Shares immediately theretofore
issuable and receivable upon the exercise of such holder’s Warrants (without
regard to any limitations on exercise), such shares of stock, securities or
assets that would have been issued or payable in such Organic Change with
respect to or in exchange for the number of Warrant Shares which would have been
issuable and receivable upon the exercise of such holder’s Warrant as of the
date of such Organic Change (without taking into account any limitations or
restrictions on the exercisability of this Warrant).

10. Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company shall promptly, on receipt of an
indemnification undertaking (or, in the case of a mutilated Warrant, the
Warrant), issue a new Warrant of like denomination and tenor as this Warrant so
lost, stolen, mutilated or destroyed.

11. Notice. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Warrant must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
receipt is received by the sending party transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

 

Form of Additional Warrant

Page 11 of 16



--------------------------------------------------------------------------------

If to Holder:    Stockbridge Enterprises, L.P.    7377 East Doubletree Ranch
Road, Suite 200    Scottsdale, AZ 85258    Attention:    Mitch Saltz   
Telephone:    (602) 885-7854    Facsimile:    (602) 907-1613 With Copy to:   
Jeffrey R. Perry Law Firm, P.C.    7119 E. Shea Blvd., Suite 109-111   
Scottsdale, AZ 85254-6107    Attention:    Jeffrey Perry, Esq.    Telephone:   
(480) 368-5441    Facsimile:    (866) 288-4877 If to the Company, to:   
Earth911, Inc.    1375 N. Scottsdale Rd., Suite 140    Scottsdale, AZ 85257   
Attention:    Chief Executive Officer    Telephone:    (480) 337-3025   
Facsimile:    (480) 348-0422 With a copy to:    Greenberg Traurig, LLP    2375
E. Camelback Road, Suite 700    Phoenix, AZ 85016    Attention:    Robert Kant
   Telephone:    (602) 445-8301    Facsimile:    (602) 445-8100

If to a Holder of this Warrant, to it at the address and facsimile number set
forth in this Section 11, or at such other address and facsimile as shall be
delivered to the Company upon the issuance or transfer of this Warrant. Each
party shall provide five (5) days’ prior written notice to the other party of
any change in address or facsimile number. Written confirmation of receipt
(A) given by the recipient of such notice, consent, facsimile, waiver or other
communication, or (B) provided by a nationally recognized overnight delivery
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

12. Date. The date of this Warrant is set forth on page 1 hereof. This Warrant,
in all events, shall be wholly void and of no effect after the close of business
on the Expiration Date, except that notwithstanding any other provisions hereof,
the provisions of Section 8(b) shall continue in full force and effect after
such date as to any Warrant Shares or other securities issued upon the exercise
of this Warrant.

 

Form of Additional Warrant

Page 12 of 16



--------------------------------------------------------------------------------

13. Amendment and Waiver. Except as otherwise provided herein, the provisions of
the Warrants may be amended by the Company and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the holders of
Warrants representing at least two-thirds of the Warrant Shares issuable upon
exercise of the Warrants then outstanding; provided, that except for
Section 8(d), no such action may increase the Warrant Exercise Price or decrease
the number of shares or class of stock obtainable upon exercise of any Warrant
without the written consent of the Holder of such Warrant.

14. Descriptive Headings; Governing Law. The descriptive headings of the several
sections and paragraphs of this Warrant are inserted for convenience only and do
not constitute a part of this Warrant. The corporate laws of the state of
Arizona shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the state of Arizona, without giving effect to any choice of
law or conflict of law provision or rule (whether of the state of Arizona or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the state of Arizona. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
Maricopa County, Arizona and the United States District Court for the District
of Arizona, for the adjudication of any dispute hereunder or in connection
herewith or therewith, or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.

15. Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR EACH PARTY HERETO TO
ENTER INTO THIS WARRANT, THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS WARRANT AND/OR ANY AND
ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.

[SIGNATURE PAGE FOLLOWS]

 

Form of Additional Warrant

Page 13 of 16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed as of the
date first set forth above.

 

EARTH911, INC.

By:

 

/s/ Barry Monheit

Name:

 

Barry Monheit

Title:

 

CEO

 

Form of Additional Warrant

Page 14 of 16



--------------------------------------------------------------------------------

EXHIBIT A TO WARRANT

EXERCISE NOTICE

TO BE EXECUTED

BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT

EARTH911, INC.

The undersigned holder hereby exercises the right to purchase              of
the shares of Common Stock (“Warrant Shares”) of Earth911 Inc., a Delaware
corporation (the “Company”), evidenced by the attached Warrant (the “Warrant”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.

Specify Method of exercise by check mark:

1.             Cash Exercise

 

  (a) Payment of Warrant Exercise Price. The holder shall pay the Aggregate
Exercise Price of $             to the Company in accordance with the terms of
the Warrant.

 

  (b) Delivery of Warrant Shares. The Company shall deliver to the holder
             Warrant Shares in accordance with the terms of the Warrant.

2.              Cashless Exercise

 

  (a) Payment of Warrant Exercise Price. In lieu of making payment of the
Aggregate Exercise Price, the holder elects to receive upon such exercise the
Net Number of shares of Common Stock determined in accordance with the terms of
the Warrant.

 

  (b) Delivery of Warrant Shares. The Company shall deliver to the holder
             Warrant Shares in accordance with the terms of the Warrant.

 

Date:                          ,              Name of Registered Holder By:  

 

Name:  

 

Title:  

 

 

Form of Additional Warrant

Page 15 of 16



--------------------------------------------------------------------------------

EXHIBIT B TO WARRANT

FORM OF WARRANT POWER

FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to
            , Federal Identification No.             , a warrant to purchase
            shares of the capital stock of Earth911, Inc., a Delaware
corporation, represented by warrant certificate no.             , standing in
the name of the undersigned on the books of said corporation. The undersigned
does hereby irrevocably constitute and appoint             , attorney to
transfer the warrants of said corporation, with full power of substitution in
the premises.

 

Dated:  

 

   

 

      By:  

 

      Name:  

 

      Title:  

 

 

Form of Additional Warrant

Page 16 of 16